[Cite as ProgressOhio.org v. Kasich, 129 Ohio St.3d 449, 2011-Ohio-4101.]




         PROGRESSOHIO.ORG, INC., ET AL. v. KASICH, GOVERNOR, ET AL.
  [Cite as ProgressOhio.org v. Kasich, 129 Ohio St.3d 449, 2011-Ohio-4101.]
Section 3 of 2011 Am.Sub.H.B. No. 1 is unconstitutional insofar as it attempts to
         confer exclusive, original jurisdiction on this court to consider the
         constitutionality of the act’s provisions — Cause dismissed for lack of
         subject-matter jurisdiction.
   (No. 2011-0622 — Submitted August 8, 2011 — Decided August 19, 2011.)
                     ORIGINAL ACTION filed pursuant to Section 3 of
                                  2011 Am.Sub.H.B. No. 1.
                                     __________________
         Per Curiam.
         {¶ 1} This cause originated upon the filing of an original action pursuant
to Section 3 of 2011 Am.Sub.H.B. No. 1 (“H.B. 1”).1 We dismiss this cause for
lack of subject-matter jurisdiction.
         {¶ 2} Under Section 2(B)(1), Article IV of the Ohio Constitution, this
court has original jurisdiction in quo warranto, mandamus, habeas corpus,
prohibition, procedendo, any cause on review as may be necessary to its complete
determination, and all matters relating to the practice of law, including the
admission of persons to the practice of law and the discipline of persons so


1. {¶ a} Section 3 of H.B. 1 provides:
     {¶ b} “The Supreme Court of Ohio shall have exclusive, original jurisdiction over any claim
asserting that any one or more sections of the Revised Code amended or enacted by this act, or any
portion of one or more of those sections, or any rule adopted under one or more of those sections,
violates any provision of the Ohio Constitution; and over any claim asserting that any action taken
pursuant to those sections by the Governor or the nonprofit corporation formed under section
187.01 of the Revised Code violates any provision of the Ohio Constitution or any provision of the
Revised Code. Any such claim shall be filed as otherwise required by the Court’s rules of practice
not later than the sixtieth day after the effective date of this act. If any claim over which the
Supreme Court is granted exclusive, original jurisdiction by this section is filed in any lower court,
the claim shall be dismissed by the court on the ground that the court lacks jurisdiction to review
it.”
                             SUPREME COURT OF OHIO




admitted. The parties do not claim that this action falls under our original
jurisdiction as set forth in the Constitution.      Instead, petitioners request a
declaratory judgment that H.B. 1 is unconstitutional and a prohibitory injunction
preventing respondents from acting pursuant to its provisions. We lack original
jurisdiction to grant this relief. See State ex rel. Ministerial Day Care Assn. v.
Zelman, 100 Ohio St.3d 347, 2003-Ohio-6447, 800 N.E.2d 21, ¶ 22 (“neither this
court nor the court of appeals has original jurisdiction over claims for declaratory
judgment”); State ex rel. Lanham v. Ohio Adult Parole Auth. (1997), 80 Ohio
St.3d 425, 427, 687 N.E.2d 283 (“We * * * lack original jurisdiction to grant
relators’ request for prohibitory injunctive relief”); see also Kent v. Mahaffy
(1853), 2 Ohio St. 498, 499, wherein we held that a statutory provision that
purported to confer upon this court jurisdiction to grant an injunction in a case
pending in another court was ineffective (“We can exercise only such powers as
the constitution itself confers, or authorizes the legislature to grant. We can
derive no power elsewhere”).
       {¶ 3} “It is a well-established principle of constitutional law that when
the jurisdiction of a particular court is constitutionally defined, the legislature
cannot by statute restrict or enlarge that jurisdiction unless authorized to do so by
the constitution.   This principle is grounded on the separation of powers
provisions found in many American constitutions * * *.” See Smith v. State
(1976), 289 N.C. 303, 328, 222 S.E.2d 412, and cases cited therein.
       {¶ 4} Although Smith is from another jurisdiction, the principle set forth
above is true in Ohio.     “[N]either statute nor rule of court can expand our
jurisdiction.” Scott v. Bank One Trust Co., N.A. (1991), 62 Ohio St.3d 39, 41, 577
N.E.2d 1077; see also State ex rel. Cleveland Mun. Court v. Cleveland City
Council (1973), 34 Ohio St.2d 120, 122, 63 O.O.2d 199, 296 N.E.2d 544 (“neither
the Civil Rules nor statutes can expand this court’s original jurisdiction and
require it to hear an action not authorized by the Ohio Constitution”); Classic



                                         2
                                January Term, 2011




Pictures, Inc. v. Dept. of Edn. (1952), 158 Ohio St. 229, 229-230, 48 O.O. 453,
108 N.E.2d 319 (“If plaintiff’s contention were true, the General Assembly would
have conferred upon the Supreme Court original jurisdiction in addition to that
conferred by the Constitution. Such legislation would be void”); State ex rel.
Richards v. Pittsburgh, Cincinnati, Chicago, & St. Louis Ry. Co. (1895), 53 Ohio
St. 189, 237, 41 N.E. 205 (“That the original jurisdiction of this court cannot be
enlarged or diminished by legislative action, but is such, only, as the constitution
confers, was settled at an early day after the present constitution was adopted”).
       {¶ 5} Therefore, insofar as Section 3 of H.B. 1 attempts to confer
exclusive, original jurisdiction on this court to consider the constitutionality of the
act’s provisions, it is unconstitutional. Neither legislation nor rule of court can
expand our jurisdiction under Section 2, Article IV of the Ohio Constitution.
       {¶ 6} The provisions of 2011 Am.Sub.H.B. No. 153 do not apply
retroactively and, therefore, do not resolve this present action. They do, however,
provide a remedy for petitioners to institute an action challenging the
constitutionality of amended R.C. 187.01 et seq. by way of an action in the
Franklin County Court of Common Pleas.
       {¶ 7} Based on the foregoing, we dismiss this cause for lack of subject-
matter jurisdiction.     Our holding renders moot petitioners’ motions for
preliminary injunctive relief and to strike respondents’ notice of supplemental
authority and request for an expedited hearing.
                                                                    Cause dismissed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
       PFEIFER, J., dissents.
                                __________________
       PFEIFER, J., dissenting.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 8} I would sua sponte convert this action to a mandamus action and
grant an alternative writ to begin the briefing process. It is my long-held view
that this court has not only the constitutional power but also the responsibility to
exercise original jurisdiction in matters that demand early resolution. Although
the granting of writs of mandamus and prohibition to determine the
constitutionality of statutes is “ ‘limited to exceptional circumstances that demand
early resolution,’ ” this court has accepted for exceptional review cases involving
statutes that had comprehensive reach and wide impact. State ex rel. Ohio AFL-
CIO v. Ohio Bur. of Workers' Comp., 97 Ohio St.3d 504, 2002-Ohio-6717, 780
N.E.2d 981, ¶ 12, quoting State ex rel. Ohio Academy of Trial Lawyers v.
Sheward (1999), 86 Ohio St.3d 451, 515, 715 N.E.2d 1062 (Pfeifer, J.,
concurring); see also State ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio
St.3d 225, 631 N.E.2d 582.
       {¶ 9} This is such a case.       Like Voinovich, this case challenges the
constitutionality of legislation that makes significant changes to the organizational
structure of state government but does not involve a complex factual scenario that
would benefit from the development of a record in a trial court. We would be
serving the interests of the state and of judicial economy by addressing
petitioners’ claims now.
                              __________________
       Victoria E. Ullmann, for petitioners.
       Michael DeWine, Attorney General, and Aaron D. Epstein and Pearl M.
Chin, Assistant Attorneys General, for respondents.
                             ______________________




                                         4